Citation Nr: 0608549	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.  

2.  Whether the veteran submitted a timely substantive appeal 
from an August 2001 denial of service connection for vertigo 
and temporomandibular joint dislocation (TMJ).  

3.  Entitlement to a compensable rating for left foot 
fracture residuals.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1964 to February 1968, and from January 1970 to March 1973.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire (which informed the veteran that he 
did not submit a timely VA Form 9 (substantive appeal) 
following the RO's August 2001 rating decision which, in 
pertinent part, denied service connection for vertigo and 
temporomandibular joint dislocation (TMJ)), and from a June 
2004 RO rating decision which denied service connection for 
vertigo and granted service connection for left foot fracture 
residuals.  

Although the RO has in effect reopened the claim for 
entitlement to service connection for vertigo (previously 
denied in August 2001) and denied it on the merits (see RO 
rating decision in June 2004), the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional matter, and the Board must make 
this jurisdictional determination prior to de novo review of 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The Board 
has characterized the issue accordingly.


In December 2005 the veteran provided testimony via 
videoconference before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record.  

In the course of a preconference hearing, which took place 
before the December 2005 hearing, the veteran withdrew his 
previously perfected claim for entitlement to service 
connection for rheumatoid arthritis.  

The reopened issue of entitlement to service connection for 
vertigo and the matter concerning entitlement to a 
compensable rating for left foot injury residuals are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unperfected rating decision in August 2001 denied 
service connection for vertigo based on a finding that no 
evidence was of record to show that the claimed vertigo 
disorder was related to the veteran's military service.

2.  Evidence received since the August 2001 rating decision 
is new; tends to relate to an unestablished fact necessary to 
substantiate the claim in that it shows that the veteran has 
vertigo (episodic and unpredictable) which may be related to 
the veteran's military service, and raises a reasonable 
possibility of substantiating the claim.

3.  In an August 2001 rating decision, the RO denied the 
veteran's claims for service connection for vertigo and TMJ.  
The veteran was informed of this decision by correspondence 
dated August 31, 2001.  

4.  A notice of disagreement (NOD) was timely received as to 
the August 2001 decision in August 2002.  On January 27, 
2003, a statement of the case (SOC) was mailed to the 
veteran.


5.  The veteran was required to submit a substantive appeal 
by August 31, 2002, within one year of notice of the decision 
denying his claims, or by March 27, 2003, within 60 days of 
notice of the SOC mailed on January 27, 2003.

6.  The earliest document which can be construed as a 
substantive appeal of the veteran's claims for entitlement to 
service connection was received on October 14, 2003.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2001 rating decision 
denying service connection for vertigo is new and material, 
and such claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  The veteran did not file a timely substantive appeal on 
the claims of entitlement to service connection for vertigo 
and TMJ denied by the RO in August 2001, and the Board lacks 
jurisdiction to consider these matters.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20. 
302(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
Regulations implementing the VCAA also include a new 
definition of new and material evidence applicable to claims 
to reopen filed on or after August 29, 2001.  It applies in 
the instant case.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in letters dated in 
April 2001 (service connection for vertigo) and September 
2003 (timeliness of substantive appeal), and statements of 
the case (SOCs) dated in January 2003 (service connection for 
vertigo and TMJ) and April 2004 (timeliness of substantive 
appeal) fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  
Parenthetically, and notwithstanding the notice cited above, 
the Board also notes that the question of the timeliness of 
substantive appeal is a "downstream" jurisdictional matter 
and application or interpretation of the governing law is 
dispositive.  In such case, the VCAA and implementing 
regulations have no application.  See Marsh v. West, 11 Vet. 
App. 468 (1998); VAOPGCPREC 9-99 (August 18, 1999).  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although the above-mentioned SOCs (which essentially 
informed the veteran to submit all pertinent evidence in his 
possession) were issued following the respective rating 
decisions, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Furthermore, given the favorable 
nature of the portion of this decision pertaining to the 
reopening of the veteran's claim for service connection for 
vertigo, any failures in the duty to notify or duty to assist 
is harmless error, as it has failed to result in any 
prejudice to the veteran.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Factual Background

The veteran's service medical records show, concerning the 
disorders presently on appeal, normal evaluation on 
examinations in April 1964 (enlistment examination), January 
1968 (separation examination), March 1969 (enlistment 
examination), and January 1973 ("E.T.S." (expiration of 
term of service)) examination.  None of the service medical 
records on file show either complaints of, or diagnoses 
concerning, vertigo.  

A September 1997 private medical record includes a diagnosis 
of benign positional vertigo.  

A March 2001 VA outpatient record shows a diagnosis of 
vertigo.  

A VA audio examination report dated in June 2001 includes a 
diagnosis of vertigo.  

Service connection for vertigo was denied by the RO in August 
2001; the RO essentially found that the veteran did not have 
a vertigo disorder which was related to his military service.  
The veteran was notified of this decision in August 2001.  He 
expressed disagreement with the decision in August 2002, and 
a SOC was issued him in January 2003.  As will be discussed 
in more detail, supra, the veteran did not perfect a timely 
appeal to this matter.  

The Board interprets a VA Form 21-4138, received by VA in 
August 2003, as a claim by the veteran to reopen a claim for 
service connection for vertigo.  

Submitted along with the VA Form 21-4138 in August 2003 was a 
letter from a private physician, also dated in August 2003.  
Review of this letter shows that the physician reported that 
the veteran had two different types of vertigo (benign 
paroxysmal positional vertigo (BPPV) (which had been treated 
and resolved) and episodic unpredictable vertigo.  This form 
of vertigo was noted to be consistent with right vestibular 
hypofunction.  The physician essentially opined that, based 
upon the veteran's clinical history and the constellation of 
symptoms including hearing loss, tinnitus, and vertigo (which 
often occur together), the veteran's vertigo "may certainly 
be related" to acoustic trauma sustained by the veteran 
during his military service.  The Board parenthetically 
observes that the RO granted service connection for both 
hearing loss and for tinnitus in August 2001.  

The veteran testified via a videoconference hearing before 
the undersigned in December 2005.  He cited the above-
discussed August 2003 letter from the private physician, and, 
in so doing, argued that this letter had supplied VA with 
evidence of a "nexus or causal connection" to his military 
service.  See pages 8 and 9 of hearing transcript 
(transcript).  He added that he had not been afforded a VA 
examination concerning his vertigo claim.  See page 10 of 
transcript.  


Law and Regulations/Analysis

Vertigo - New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

As previously indicated, the RO denied service connection for 
vertigo in August 2001, finding that the veteran's diagnosed 
vertigo disorder was not related to his military service.  An 
appeal to that decision was not perfected; the decision is 
final.  38 U.S.C.A. § 7105.

Evidence added to the record since the August 2001 decision 
is new; tends to relate to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  Since the previous denial was 
premised on a finding that a relationship between the 
veteran's vertigo and his military service did not exist, 
evidence (the August 2003 letter from the private physician) 
showing that such a relationship "may" exist, tends to 
relate to an unestablished fact necessary to substantiate the 
claim.  The new evidence raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence 
received is both new and material, and the claim of service 
connection for vertigo may be reopened.

Timeliness - Substantive Appeal

The question to be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement to service 
connection vertigo and TMJ, both denied by the RO in August 
2001.  The law provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett, supra.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
(NOD) and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  Thereafter, a claimant must file the 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  An application 
for review on appeal shall not be entertained unless it is in 
conformity with this Chapter [Chapter 71].  38 U.S.C.A. 
§ 7108.

Here, a rating decision in August 2001 denied claims seeking 
service connection for vertigo and for TMJ.  The RO notified 
the veteran of this decision by a letter dated August 31, 
2001.  Therefore, the one-year appeals period expired on 
August 31, 2002, one year after "the date of mailing of the 
notice of the result of the initial review or 
determination."  38 U.S.C.A. § 7105(b)(1).

A timely NOD from the veteran was received on August 26, 
2002.  The RO issued an SOC regarding these matters on 
January 27, 2003.  It was mailed to the veteran at his most 
recent address of record.  He was notified that he was 
required to file a formal appeal to complete his appeal, and 
a VA Form 9 was provided for that purpose.  He submitted 
nothing further concerning these matters prior to the RO's 
letter of September 2003, which essentially informed him that 
he had not submitted a timely VA Form 9 (substantive appeal) 
as to the matter of entitlement to service connection for 
vertigo (which had been denied by the RO in August 2001.  
While the September 2003 letter did not specifically mention 
the fact that the veteran also did not submit a timely 
substantive appeal as to the matter of entitlement to service 
connection for TMJ, this is not prejudicial to the veteran.  
In fact, he has not explicitly argued that he did in fact 
supply VA with a timely substantive appeal regarding either 
of the two claims (vertigo and TMJ).  See pages 11 and 12 of 
transcript.   After he was advised by the RO in September 
2003 that he would have to submit new and material evidence 
to show that his claimed vertigo was incurred in or 
aggravated by his active military service, the veteran fist 
submitted written correspondence in October 2003 which, in 
essence, is an untimely substantive appeal on the matters at 
issue.  As noted above, the veteran was provided with a SOC 
for the issue of timeliness of appeal in April 2004.  

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an SOC 
(as here) or the remainder of the one-year period after the 
mailing of notice of the initial determination, whichever is 
longer.  In this case, the veteran did not perfect his appeal 
by filing a substantive appeal in a timely fashion.  Absent a 
timely substantive appeal, the Board is without jurisdiction 
to adjudicate such claims.  Hence, they must be dismissed 
without prejudice.


ORDER

The appeal to reopen a claim of service connection for 
vertigo is granted.

The appeals for service connection for vertigo and TMJ 
arising from an August 2001 RO rating decision are dismissed.


REMAND

The reopening of the claim for service connection for vertigo 
triggers the duty to assist provisions of the VCAA, which 
must be met prior to de novo review of the claim.  The duty 
to assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.

The veteran currently suffers from vertigo; described as 
episodic and unpredictable.  See August 2003 private medical 
letter.  The veteran has not been afforded a VA examination 
to determine whether or not he has a vertigo disability which 
is related to his military service.  This is a medical 
question best resolved by competent medical opinion.

Concerning the instant claim for a compensable rating for 
left foot fracture residuals, the Board notes that an August 
1969 orthopedic clinic treatment record shows that a table 
fell on the veteran's left foot.  X-ray examination showed a 
linear fracture at the base of the 4th metatarsal.

The RO has assigned a noncompensable rating for the veteran's 
service-connected left foot fracture residuals under 
Diagnostic Code (Code) 5283.  See 38 C.F.R. § 4.71a.  Higher 
(compensable) ratings are available under this code.  The 
Board finds that the veteran's service-connected left foot 
disability could be, and maybe should be, alternatively rated 
pursuant to Code 5284, under which compensable ratings are 
also available.

At his most recent VA orthopedic examination in May 2004, the 
veteran complained of left foot pain, together with weakness, 
stiffness, swelling, occasional heat, and occasional redness.  
He also complained of pain-related flare-ups.  The examiner 
reported a past history of rheumatoid arthritis, though X-ray 
examination conducted in May 2004 showed "[n]ormal" left 
foot findings.  The examiner added that the veteran's 
diagnosis of rheumatoid arthritis appeared to be "clouding 
the picture with regard to his left foot."  The examiner 
opined that there was no evidence of pain resulting from a 
healed fracture of the 4th metacarpal, no instability noted, 
and no "true" flare-ups identified.  The examiner also 
opined that as the veteran's reported left foot symptoms were 
more likely secondary to rheumatoid arthritis, there was no 
association of the left foot rheumatoid arthritis and the 
veteran's in-service injury.  

At the December 2005 hearing before the undersigned, the 
veteran essentially indicated that his left foot disability 
had worsened, in that it "impedes his daily activities."  
See page 6 of transcript.  He also disputed the medical 
findings documented as part of the May 2004 VA orthopedic 
examination, which, the veteran asserted, suggested that his 
complaints of pain and other symptoms were less likely the 
result of his in-service fracture as opposed to being more 
likely attributable to his having rheumatoid arthritis.  See 
page 5 of transcript.  The veteran reiterated that he had 
withdrawn a claim for service connection for rheumatoid 
arthritis.  

A private medical record, dated in December 2005, and 
supplied to the Board with a waiver of RO initial 
consideration, shows that the veteran has had activity-
related pain since incurring a left foot injury in the 
military.  The physician provided a diagnosis of 
metatarsalgia of unclear etiology.  The physician opined that 
the veteran's left foot activity-related pain did not appear 
to have anything to do with rheumatoid arthritis, as such 
arthritis was not shown.  

In light of the allegations of worsening, as well as in light 
of the conflicting medical opinions of record regarding 
whether or not the veteran has rheumatoid arthritis, and, if 
so, whether such disorder has an impact on his service-
connected left foot disorder, another VA examination is 
indicated.  Furthermore, an opinion as to whether the 
veteran's left foot disability is considered "moderate," 
"moderately severe," or "severe" should be provided.  38 
C.F.R. § 4.71a, Code 5284.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should then be afforded 
VA examinations by an ear, nose and 
throat specialist and a specialist in 
neurology, if available, to determine the 
nature and etiology of his disability 
manifested by vertigo.  All necessary 
tests should be performed.  The examiners 
should be requested to provide a 
diagnosis and to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
disability that is manifested by vertigo, 
if shown, is either related to one or 
both of his periods of service, or is 
secondarily related to the veteran's 
previously service-connected hearing loss 
disability or tinnitus.  The rationale 
for any opinion expressed should be set 
forth.  The claim folders should be made 
available to the examiners in conjunction 
with the examinations.  The examiners 
should specifically comment on the 
significance, if any, of the findings 
reported as part of the above-discussed 
August 2003 private medical letter.  The 
examiners should explain in detail the 
rationale for any opinion given. 

2.  The RO should provide the veteran a 
VA orthopedic examination oriented 
towards assessing the severity of the 
veteran's service-connected left foot 
fracture residuals.  The examination 
should evaluate the disability using all 
potentially applicable diagnostic 
criteria as guidance.  In particular, the 
examiner should conduct an examination of 
the left foot to determine whether pain, 
weakness, fatigability, loss of 
endurance, or incoordination exists.  If 
so, the examiner should indicate the 
extent of any resulting functional 
limitation in terms of the degree of loss 
of motion beyond that shown clinically.  
The examiner should characterize the 
severity of the left foot injury 
residuals as "moderate," "moderately 
severe," or "severe."  38 C.F.R. 
§ 4.71a, Code 5284.  The RO should make 
the claim files available for the 
examiner's review.  The examiner should 
explain in detail the rationale for any 
opinion given.

3.  The RO should then readjudicate the 
veteran's service connection claim for 
vertigo on a de novo basis and his claim 
for a compensable rating for his left 
foot injury residuals (considering the 
possibility of "staged ratings," as the 
appeal is from the initial rating 
assigned).  If either claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


